DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4, 6, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over He (Shanhong He and Jidong Xie, Analysis and Design of a Novel Dual-Band Array Antenna with a Low Profile for 2400/5800 MHz WLAN Systems, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 2, February 2010) in view of Hyjazie et al. (US 2014/0111396 A1).
As to claim 1, He teaches a dual-band antenna, comprising: 
a first antenna arranged on a first printed circuit board (PCB) (Fig. 1A, 5800 MHz dipoles and feed line on Layer 5, Fig. 1C); 
a second antenna arranged on a second PCB (Fig. 1b, 2400 MHz radiating patches and feed network on layers 1-3, Fig. 1c); and 
a reflection panel (“ground plane, Fig. 1c), wherein 
an operating frequency band of the first antenna is a first frequency band (5800 MHz, Fig. 1c), an operating frequency band of the second antenna is a second frequency band (2400 MHz, Fig. 1c), the first frequency band is higher than the second frequency band, the second PCB (Layer 3, Fig. 1c) is disposed between the first PCB (layer 5, Fig. 1c) and the reflection panel (ground panel, Fig. 1c).

Hyjazie teaches the reflection panel comprises an artificial magnetic conductor (Fig. 8), wherein a resonant frequency band of the artificial magnetic conductor comprises the second frequency band, and the first frequency band is outside the resonant frequency band (“In an embodiment, periodic structures are placed at the base of the radiating elements. The periodic structures provide an electromagnetic band gap (EBG) function for the high-band as well as an artificial magnetic conductor (AMC) function for the low-band elements. The EBG function decreases coupling between high-band elements. The AMC function allows for constructive interference between reflected and non-reflected signals at profile spacings less than one quarter wavelength. This allows the low-band elements to be lowered to achieve a reduced base station antenna thickness,” [0049]).
It would have been obvious to one of ordinary skill in the art to modify the reflection panel of He by providing the artificial magnetic conductor, as taught by Hyjazie. 
One of ordinary skill in the art would have been motivated to make the modification in order to reduce the size of the antenna device.
As to claim 2, He teaches a projection of the first antenna (Fig. 1a) on the second PCB partially covers the second antenna (Fig. 1b). 
As to claim 4, He teaches a projection of the first antenna on the second PCB partially covers the second antenna, the first antenna comprises a plurality of elements (1-8, Fig. 1a), the plurality of elements of the first antenna are arranged at an edge of the first PCB, the second antenna comprises a plurality of elements (“radiating patch,” Fig. 1b), and projections of centers 

    PNG
    media_image1.png
    628
    630
    media_image1.png
    Greyscale

As to claim 6, He teaches the first antenna and the second antenna are microstrip antennas (“wide-band double-sided printed dipoles with each arm printed on the opposite sides of layer 5, and they are fed by a balanced twin-lead transmission line,” page 393, left column, lines 11-15). 
As to claim 8, He teaches a dual-band antenna; 
a first radio frequency circuit whose operating frequency band is a first frequency band; and a second radio frequency circuit whose operating frequency band is a second frequency band (“a novel dual-band array antenna and its associated feed networks for 2400/5800 MHz wireless local area networks (WLAN),” abstract), 
wherein the dual-band antenna comprises a first antenna (Fig. 1a) arranged on a first printed circuit board (PCB) (layer 5, Fig. 1c), 
a second antenna (Fig. 1b) arranged on a second PCB (layers 1-3, Fig. 1c), and 
a reflection panel (ground plane, Fig. 1c), the first radio frequency circuit is connected to the first antenna (“the 5800 MHz radiating elements and its feed network,” page 392, left column, lines 37-40), the second radio frequency circuit is connected to the second antenna (“2400 MHz microstrip line feed network,” page 392, left column, line 25), 
an operating frequency band of the first antenna is the first frequency band (5800 MHz, Fig. 1), an operating frequency band of the second antenna is the second frequency band (2400 MHz, Fig. 1), and the first frequency band is higher than the second frequency band, the second PCB (layer 3, Fig. 1c) is disposed between the first PCB (layer 5, Fig. 1c) and the reflection panel (ground plane, Fig. 1c).

Hyjazie teaches the reflection panel comprises an artificial magnetic conductor (Fig. 8), wherein a resonant frequency band of the artificial magnetic conductor comprises the second frequency band, and the first frequency band is outside the resonant frequency band (“In an embodiment, periodic structures are placed at the base of the radiating elements. The periodic structures provide an electromagnetic band gap (EBG) function for the high-band as well as an artificial magnetic conductor (AMC) function for the low-band elements. The EBG function decreases coupling between high-band elements. The AMC function allows for constructive interference between reflected and non-reflected signals at profile spacings less than one quarter wavelength. This allows the low-band elements to be lowered to achieve a reduced base station antenna thickness,” [0049]).
It would have been obvious to one of ordinary skill in the art to modify the reflection panel of He by providing the artificial magnetic conductor, as taught by Hyjazie. 
One of ordinary skill in the art would have been motivated to make the modification in order to reduce the size of the antenna device.
As to claim 9, He teaches a projection of the first antenna (Fig. 1a) on the second PCB partially covers the second antenna (Fig. 1b). 
As to claim 11, He teaches a projection of the first antenna on the second PCB partially covers the second antenna, the first antenna comprises a plurality of elements (1-8, Fig. 1a), the plurality of elements of the first antenna are arranged at an edge of the first PCB, the second antenna comprises a plurality of elements (“radiating patch,” Fig. 1b), and projections of centers 
As to claim 13, He teaches the first antenna and the second antenna are microstrip antennas (“wide-band double-sided printed dipoles with each arm printed on the opposite sides of layer 5, and they are fed by a balanced twin-lead transmission line,” page 393, left column, lines 11-15). 

Allowable Subject Matter
Claims 3, 5, 7, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claims 3, 5, 10 and 12, He teaches the second antenna (Fig. 1b) comprises a first element, a second element, and a power divider, a first branch of the power divider is connected to the first element, and a second branch of the power divider is connected to the second element, the first element is covered by the projection of the first antenna on the second PCB.
He does not teach at least one part of the second element is outside the projection of the first antenna on the second PCB, and a length of the second branch is greater than a length of the first branch.

Claim 7 and 14 depend upon claims 5 and 12, respectively, and therefore also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845